Exhibit 10.19

 

Threshold

Pharmaceuticals

 

October 25, 2004

 

Alan Colowick, M.D.

10 Bellerivehohe

6006 Luzern, Switzerland

 

Re: Employment Terms

 

Dear Alan,

 

This letter confirms that Threshold Pharmaceuticals, Inc. (the “Company”) has
offered you the position of Chief Medical Officer (CMO) beginning on January 15,
2005 on the following terms:

 

You will report to Barry Selick, Chief Executive Officer (CEO) and work at our
facility located at 1300 Seaport Blvd, Redwood City, CA 94063. Of course, the
Company may change your position, duties and work location from time to time as
it deems necessary.

 

Your compensation will be $25,000 per month, less payroll deductions and all
required withholdings. You will be paid semi-monthly and will be eligible for
standard Company benefits as outlined on the attached Employee Benefits Program
summary. The Company may modify compensation and benefits from time to time as
it deems necessary. In addition, the Company will provide you with a two part
sign-on bonus totaling $300,000, less all required withholdings. This first
installment of your sign-on bonus, in the amount of $200,000 less all required
withholding, will be paid to you on your start date and is subject to repayment
in full if you voluntarily leave the Company before your one year anniversary
date. The second and final installment of your sign-on bonus, in the amount of
$100,000 less all required withholdings will be paid to you on your one year
anniversary date and is subject to repayment in full if you voluntarily leave
the Company before your two year anniversary date. To assist you in your
relocation transition, the Company will provide you with two (2) weekend house
hunting trips for you and your spouse, corporate housing for up to three (3)
months and will pay for the relocation of your bulk goods. Additionally, the
Company will provide you with $7,000 less all required withholdings, to assist
you in fulfilling your vehicle lease terms. This $7,000 is subject to repayment
in full if you leave the Company voluntarily before your one year anniversary
date.

 

Subject to the approval of the Company’s Board of Directors, you will be awarded
a stock option grant to purchase 250,000 shares of the Company’s Common Stock
subject to a four year vesting schedule as follows: (a) the first 25% of this
grant shall vest at the one year anniversary of your starting date with the
Company and (b) thereafter an additional 1/48th of the grant shall vest on each
subsequent monthly anniversary of your starting date. The exercise price of your
stock option will be equal to the fair market value of the Company’s Common
Stock on the date your option is approved by the Board of Directors.

 

As a Company employee, you will be expected to abide by Company rules and
regulations, sign and comply with the attached Proprietary Information and
Inventions Agreement which prohibits unauthorized use or disclosure of Company
proprietary information and, once it is available, acknowledge in writing that
you have read the Company’s Employee Handbook.

 



--------------------------------------------------------------------------------

Alan Colowick, M.D.

Page 2 of 2

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. During our discussions about
your proposed job duties, you assured us that you would be able to perform those
duties within the guidelines just described.

 

You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.

 

You may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company. Likewise, the Company may
terminate your employment at any time and for any reason whatsoever, with or
without cause or advance notice. As required by law, this offer is subject to
satisfactory proof of your right to work in the United States. A “List of
Acceptable Documents” for employment eligibility verification is attached for
your information.

 

This letter, together with your Proprietary Information and Inventions
Agreement, forms the complete and exclusive statement of your employment
agreement with the Company. The employment terms in this letter supersede any
other agreements or promises made to you by anyone, whether oral or written.
This letter agreement cannot be changed except in writing signed by you and a
duly authorized officer of the Company.

 

Please indicate your acceptance of our offer by signing below and returning the
original copy of this letter of employment from Threshold Pharmaceuticals under
the terms described above. Should you have any questions, please contact me at
650-553-8911.

 

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely,

/s/ Harold E. Selick, Ph.D.

Harold E. Selick, Ph.D.

CEO

 

Accepted:

       

/s/ Alan Colowick, M.D.

     

Dec-22-04

Alan Colowick, M.D.

     

Date

 

Enclosures:    Proprietary Information and Inventions Agreement      Employee
Benefits Summary      I-9 List of Acceptable Documents

 